Title: To George Washington from Colonel Walter Stewart, 28 January 1778
From: Stewart, Walter
To: Washington, George



Sir,
New Town [Pa.] Jany 28th 1778

Since I had the pleasure of writing your Excellency, I have Convers’d with General Lacey Concerning the Provisions going in such

Quantitys to Town; that Gentleman is highly disgusted with the manner in which the People in this County Act, and is determin’d to use his Utmost endeavours in putting a total stop thereto. His very great want of men at present, puts it out of his power the doing any thing of Consequence being oblig’d to draw his Pickets (formerly Station’d at, and in a line with Frankfort) to the Buck Tavern Seventeen Miles from Philadelphia; he with the few men remaining with himself is retir’d a little farther into the Country than he was, for the safety of his Baggage and Stores.
The number of Horse now remaining on this side is very small, the length of time they have been on the Station has made them too well Acquainted with the Girls, and People from Town, who I fear Seduce, and make them Commit many things highly Improper, such as Seizing flour &ca from one person, and delivering it to their favorites; for this, and many other reasons, if your Excellency thinks proper, it is really necessary a fresh Party of Horsemen who are not so well Acquainted along the lines should relieve them; otherways I fear many of them now there, will in a short time be with the Enemy.
Your Excellency mentions it has been hinted, that some of the Officers on this Station have conniv’d at Certain doings; I much fear many have, but believe it is in the Malitia line, as I have now in my Possession, passes I took from people with loaded Carts given by Quarter Masters And Clerks to Malitia Colonels.
The design in a great measure of this letter is to Acquaint your Excellency, that there is in a fulling Mill near this place, Upwards of one Thousand or twelve hundred Yards of Coatings & Cloths, belonging in general to rich Quakers, & People of this County much disaffected, who are by no means in want of Cloathing; of what Infinite Service would this Cloth be to the poor Naked Soldiers of one or two Regiments, and at the Same time not be distressing, in my Opinion any of the People to whom it belongs. could it be purchas’d it would be a happy Circumstance, but the people in General here About, dispise our money so much, that the Attempting a purchase would only occasion their Immediately getting it out of the way; I therefore thought it proper to make the matter known to your Excellency and to know whether you would Approve of my taking Possession of such as would suit our poor Soldiers, being careful to discriminate between those who could spare it, and those who could not.
The day After tomorrow the difft Comissary’s and party’s are all to be in, when we shall have finish’d our business here, and shall next Morning set off with our Stores to Camp. I should be glad to be favour’d by the bearer Lt Dean with an Answer respecting the Cloth.

And Am with Much Esteem And respect Yr Excellency’s Most Obedient Servant

Walter Stewa⟨rt⟩ Col. 13th R⟨mutilated⟩

